DETAILED ACTION

Response to Amendment
The Amendment filed 8/22/2022 has been entered. Claims 1-5, 7, 9-10, 12-24, 26 and 29-32 remain pending in the application. Claims 6, 8, 11, 25 and 27-28 were cancelled. Claims 7, 9, 12-24 were withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“lubricating element” as recited in claim 1 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “lubricating”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “lubricating” preceding the generic placeholder describes the function, not the structure, of the element. Furthermore, having a first end and a second end are not considered sufficient structure for the function of lubricating).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (US 20180001492 A1) in view of Follo (US 7681314 B2).
Regarding claim 1, Nicolas teaches a blade assembly comprising: 
at least one blade element (assembly of 18 and 24, see Figure 3A) including: 
a cutting-edge portion (37, see Figure 3A), 
a base portion (38), and 
a flat portion (portion of 38 under 31 and above the dotted line in annotated Figure below) intermediate to a cutting edge (35, see Figure 3A) of the cutting-edge portion and the base portion (see Figure 3A), 
the flat portion extending at an angle with respect to the base (see Figure 6), wherein the blade assembly further comprises 
an incorporated lubricating element (34, using the shape in Figure 3A) having an incorporated lubricating element first end (left end of 34, see Figure 3A) and an incorporated lubricating element second end (right end of 34, see Figure 3A), the incorporated lubricating element being attached to the cutting-edge portion of the at least one blade element (see Figure 3A),
wherein the cutting edge portion extends from the cutting edge to an end opposite the cutting edge (see Figure 3A), the flat portion of the blade element further including an upper surface and a lower surface (top and bottom surface at the top bend portion of 38), the incorporated lubricating element first end being in direct contact with an upper surface of the cutting-edge portion (see Figure 3A).

    PNG
    media_image1.png
    1025
    648
    media_image1.png
    Greyscale

While Nicolas teaches the entire bottom of the lubricating element are in contacts with the underlying structure over the entire length of the lubricating element, Nicolas fails to teach the incorporated lubricating element second end being in direct contact with the upper surface of the flat portion.
Follo teaches a razor blade including the cutting edge portion extends from the cutting edge to an end opposite the cutting edge (see annotated Figure 6), the flat portion of the blade element further including an upper surface and a lower surface (top and bottom surface at the top bend portion of 24), the intermediate guard being arcing over with the at least one blade element between only a first end and a second end (see Figure 6), the first end being on an upper surface of the cutting-edge portion, and the second end being on the upper surface of the flat portion (see Figure 6).

    PNG
    media_image2.png
    686
    925
    media_image2.png
    Greyscale

First, Nicholas explicitly teaches that the location of the incorporated lubricating element can be varied (see Figure 3F and paragraph 0067 of Nicolas). Second, Nicholas teaches that the lubricating element contacts the underlying structure along the entire length of the lubricating element (see Figure 3F of Nicolas). Third, Follo teaches a skin-contacting element can be located at a variety of positions, including a position where a first portion overlies the blade and where a second portion overlies the flat portion of the support (see annotated Figure 6 of Follo). Fourth, Follo teaches a guard element for the same purpose of contacting the skin (col. 6 lines 23-19 of Follo) at a location arcing over the cutting portion and the flat portion (see Figure 6 of Follo), the first end being over an upper surface of the cutting-edge portion, and the second end being over the upper surface of the flat portion (see annotated Figure 6 of Follo). Lastly, no unexpected result from recited location. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Nicolas to move the incorporate lubricating element anywhere on the top of the blade element, while keep the bottom of the incorporate lubricating element support on a top surface of the blade element, as taught by Nicolas, including the location, as taught by Follo. Since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 21144.04 VI. C. The resulting device of modified Nicolas teaches the incorporated lubricating element being in direct contact with the at least one blade element between only a first end and a second end (the hollow portion of under the guard (from guard 34 to 24), see Figure 5 of Follo) would be in contact with the top surface of the cutting portion and the flat portion, and the first end being on an upper surface of the cutting-edge portion, and the second end being on the upper surface of the flat portion (as modified, the lubricating element would be in position as shown in Figure 6 of Follo and attached using the method of Nicolas).
Regarding claim 2, modified Nicolas further teaches the flat portion and the base portion are built together to form a blade support (see Figure 3A of Nicolas), cutting-edge portion being mounted on the flat portion of the blade support (see Figure 3A of Nicolas).
Regarding claim 3, modified Nicolas further teaches the incorporated lubricating element includes a first portion and a second portion (as modified in claim 1, portion of 34 above the blade is considered as the first portion and portion of 34 above only the support and in line with the blade is considered as the second portion, see Figure 6 of Follo).
Regarding claim 4, modified Nicolas further teaches the first portion is adjacent to the cutting-edge portion and the second portion is adjacent to the blade support (as modified in claim 1, the skin contacting first portion 34 is adjacent to the cutting edge portion and the inner guard second portion 20 below the blade is adjacent to the blade support, see annotated Figure 6 of Follo).
Regarding claim 5, modified Nicolas further teaches the first portion is semi-circular (portion of 34, see Figure 6 of Follo) and the second portion is rectangular shaped (portion in line with the blade, see annotated Figure 6 of Follo).
Regarding claim 26, modified Nicolas further teaches a head unit (see Figure 1) comprising:
a leading surface (17) and a trailing surface (12) defining a first shaving plane approximately tangent to these leading and trailing surfaces (see Figure 2), 
at least two blade elements (20, see Figure 2) forming a blade assemblies (see Figure 2) according to any of claim 1, 
wherein tips of the at least two lubricating elements define a second shaving plane (as modified in claim 1, see Figures 6 of Follo), wherein an exposure of the cutting edge of at least one of the cutting edge portions is negative relatively to the second shaving plane and positive relatively to the first shaving plane or positive to both the first and second shaving planes (as modified in claim 1, above or below the sp (shaving plane), col. 5 lines 57-col.6 line 2 of Follo).
Regarding claim 29, Nicolas teaches a blade assembly comprising: 
at least one blade element (see Figure 3G) including: 
a cutting-edge portion (37), 
a base portion (vertical portion of the blade in Figure 3B), and 
a flat portion (31) intermediate to a cutting edge (35) of the cutting-edge portion and the base portion (see Figure 3G), the flat portion extending, in only one direction from the base portion (See Figure 3G), at an angle with respect to the base portion (see figure 3B), wherein the blade assembly further comprises 
an incorporated lubricating element (34), the incorporated lubricating element being attached to the cutting-edge portion of the at least one blade element (see Figure 3B), wherein the cutting edge portion extends from the cutting edge to an end opposite the cutting edge (see Figure 3B), the flat portion further including an upper surface and a lower surface (see Figure 3G), 
wherein the incorporated lubricating element is in direct contact with the cutting-edge portion (see the blade on the right in the embodiment of Figure 3G, the element 34 is over the flat portion and the slated portion of the cutting edge portion).
Nicolas fails to teach the incorporated lubricating element being in direct contact with the flat portion.
Follo teaches a razor blade including the cutting edge portion extends from the cutting edge to an end opposite the cutting edge (see Figure 5), the flat portion of the blade element further including an upper surface and a lower surface (top and bottom surface at the top bend portion of 24), the intermediate guard being arcing over with the at least one blade element between only a first end and a second end (see Figure 5), the first end being on an upper surface of the cutting-edge portion, and the second end being on the upper surface of the flat portion (see Figure 5).
First, Nicholas explicitly teaches that the location of the incorporated lubricating element can be varied (see Figure 3F and paragraph 0067 of Nicolas). Second, Nicholas teaches that the lubricating element contacts the underlying structure along the entire length of the lubricating element (see Figure 3F of Nicolas). Third, Follo teaches a skin-contacting element can be located at a variety of positions, including a position where a first portion overlies the blade and where a second portion overlies the flat portion of the support (see annotated Figure 6 of Follo). Fourth, Follo teaches a guard element for the same purpose of contacting the skin (col. 6 lines 23-19 of Follo) at a location arcing over the cutting portion and the flat portion (see Figure 6 of Follo), the first end being over an upper surface of the cutting-edge portion, and the second end being over the upper surface of the flat portion (see annotated Figure 6 of Follo). Lastly, No unexpected result from recited location. Therefore, It would have been obvious to one of ordinary skill in the art to modify the device of Nicolas to move the incorporate lubricating element anywhere on the top of the blade element, while keep the bottom of the incorporate lubricating element support on a top surface of the blade element, as taught by Nicolas, including the location, as taught by Follo. Since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 21144.04 VI. C. The resulting device of modified Nicolas teaches the incorporated lubricating element being in direct contact with the at least one blade element between only a first end and a second end (the hollow portion of under the guard (from guard 34 to 24), see Figure 5 of Follo) would be in contact with the top surface of the cutting portion and the flat portion, and the first end being on an upper surface of the cutting-edge portion, and the second end being on the upper surface of the flat portion (as modified, the lubricating element would be in position as shown in Figure 6 of Follo and attached using the method of Nicolas).

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (US 20180001492 A1) in view of Provost (US 20170282391 A1).
Regarding claim 10, Nicolas teaches a blade assembly (See Figure 1-2 for example of the blade assembly, but using the monoblock blade of Figure 3B) comprising: 
at least one blade element (see Figure 3B) including: 
a cutting-edge portion (37, see Figure 3B), 
a base portion (vertical portion of 20, see Figure 3B), and 
a flat portion (31, see Figure 3B) intermediate to a cutting edge (35) of the cutting-edge portion and the base portion (see Figure 10), 
the flat portion extending at an angle with respect to the base (See Figure 3B), wherein the blade assembly further comprises 
an incorporated lubricating element (34), the incorporated lubricating element being attached to the cutting-edge portion of the at least one blade element (see Figure 3B);
wherein the cutting-edge portion, the base portion and the flat portion are integrally built as a monoblock to form a bent blade (see Figure 3B).
Nicolas fails to teach the incorporated lubricating element comprising a water soluble element.
Provost teaches a shaving aid element (22a-d) on a metal surface (24, paragraph 0032) of a shaving device (See Figures 1-1A), wherein the shaving aid element includes a water soluble element (paragraph 0031).
It would have been obvious to one of ordinary skill in the art to modify the device of Nicolas to change the incorporated lubricating element (34 of Nicolas) into a water soluble shaving aid element, as taught by Provost, in order to improve the shaving condition (paragraph 0029-0031 of Provost).
Regarding claim 31, modified Nicolas further teaches a second blade element (see Figure 3B of Nicolas) comprising a second incorporated lubricating element (another element 34, see Figure 3B), wherein one or more of the incorporated lubricating element and the second incorporated lubricating element comprises a water insoluble component (as modified in claim 10, changing the lubrication element 34 into a water soluble element).

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (US 20180001492 A1) in view of Follo (US 7681314 B2) and in further view of Provost (US 20170282391 A1).
Regarding claim 30, modified Nicolas further teaches a second blade element comprising a second incorporated lubricating element (see Figure 3B of Nicolas).
Modified Nicolas fails to teach one or more of the incorporated lubricating element and the second incorporated lubricating element comprises a water soluble component.
Provost teaches a shaving aid element (22a-d) on a metal surface (24, paragraph 0032) of a shaving device (See Figures 1-1A), wherein the shaving aid element includes a water soluble element (paragraph 0031).
It would have been obvious to one of ordinary skill in the art to modify the device of Nicolas to change the incorporated lubricating element (34 of Nicolas) into a water soluble shaving aid element, as taught by Provost, in order to improve the shaving condition (paragraph 0029-0031 of Provost).
Regarding claim 32, modified Nicolas further teaches all elements of the current invention as set forth in claim 29 stated above.
Modified Nicolas fails to teach the incorporated lubricating element comprises a water soluble component.
Provost teaches a shaving aid element (22a-d) on a metal surface (24, paragraph 0032) of a shaving device (See Figures 1-1A), wherein the shaving aid element includes a water soluble element (paragraph 0031).
It would have been obvious to one of ordinary skill in the art to modify the device of Nicolas to change the incorporated lubricating element (34 of Nicolas) into a water soluble shaving aid element, as taught by Provost, in order to improve the shaving condition (paragraph 0029-0031 of Provost).

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
	Examiner notes “means for” is not the only requirement to invoke 112f, because this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
In response to applicant’s argument of the 102 rejection. Examiner notes that the rejection are withdrawn, as the interpretation are no longer relevant due to the amendment. 
In response to applicant's argument that the lubricating element fails to include the water soluble element. See new rejection above in view of Provost (US 20170282391 A1).
In response to applicant's argument that Follo fails to teach the intermediate guard fail to contact the upper surface of the flat portion. As discussed in the interview summery mailed on 8/16/2022, that Follo is only used for the teaching of a location for the guarding/lubricating element, while Nicholas teaches how one of ordinary skill in the art would attached the lubricating element to a top side of a metal blade, once the lubricating element is moved to an area covering both the cutting edge and flat portion, the bottom of the lubricating element would be in direct contact with the top surface of the cutting edge and the flat portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/06/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724